UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number:1-33266 DUNCAN ENERGY PARTNERS L.P. (Exact name of Registrant as Specified in Its Charter) Delaware 20-5639997 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 1100 Louisiana, 10th Floor Houston, Texas77002 (Address of Principal Executive Offices, Including Zip Code) (713) 381-6500 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
